979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher BROOKS, Peggy Brooks, Plaintiffs,Fair Housing Contact Service, Plaintiff-Appellant,v.CENTER PARK ASSOCIATES, et al., Defendants-Appellees.
Nos. 92-3989, 92-4037.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Two appeals have been filed by counsel for the plaintiffs from an award of attorneys fees in favor of the defendant, Center Park Associates.   The first, Case No. 92-3989, does not specify which plaintiff or plaintiffs seek review of the order.   The second, Case No. 92-4037, seeks review of the same orders, but only on behalf of Fair Housing Contact Service.   Both appeals were brought within 30 days of the judgment.


2
In order to confer jurisdiction upon this court, a notice of appeal must name the persons taking the appeal.   Minority Employees of the Tenn.  Dep't of Employment Sec., Inc. v. Tennessee, 901 F.2d 1327, 1331-32 (6th Cir.)  (en banc), cert. denied, 111 S.Ct. 210 (1990).   An order to show cause why the first appeal should not be dismissed was issued on October 23, 1992.   Counsel for the plaintiffs responds that he does not object to dismissal of Case No. 92-3989 and intends only to prosecute the appeal in Case No. 92-4037.


3
Therefore, it is ORDERED that Case No. 92-3989 be dismissed sua sponte for lack of jurisdiction.